Wheeler, J.
That the decree of the District Court of Bastrop county, if valid, conclusively determined the estate of the plaintiff, Mrs. Owen, in the land in controversy, is settled by the decision of this Court in the case of Shannon v. Taylor. (16 Tex. R. 413.) But it is objected that the decree was void for the want of jurisdiction over the person of the defendant *89therein. It, however, appears by the record of that judgment, that the defendant acknowledged service ; and further that the parties appeared and “ submitted their case to the Court.” This must be deemed an answer to the objection.
The title was issued to the heirs of Dover; the plaintiff took, and now claims as heir; she was represented in the suit by her guardian, whose authority has not been denied; the decree disposes of her title, and she is certainly concluded by it. The judgment is affirmed.
Judgment affirmed.